OFTEXAS

Gerald    C. Mann




     Hon. win. J. Lawson             Opinion No. O-4917
     Secretary   of State            Re:   Whether amendment to charter      of
     Austin,   Texas                 Dallas Railway & Terminal Company should
                                     be submitted  to Attorney   General’s    De-
         Attention:                  partment for examination    and approval,
         Abner L. Lewis              and amount of filing    fee Secretary    of
                                     State is authorized   to collect    for fil-
     Dear Slrr                       ing said amendment.

               Your request  for an opinion     on the above             stated matter
     has been received  and carefully   considered    by thi?            department.
     We quote said request  as follows:

                    “We submit    to you herein the entire   file    and
              the papers constituting     an amendment reducing      the
              capital   stock of the above captioned    corporation.
              This file    is sent to you under Article    6263 of the
              Revised   Civil  Statutes.

                     “In conference       with Mr. Robert B. Hincks,       at-
              torney for this corporation,           he informed me said
              corporation      is not a railroad       corporation,   but
              operates     street    railways   In the city of Dallas,       how-
              ever, from the statement          of balances     which we also
              attach hereto       it will    be observed    that they also
              operate    the Interurban       Terminal and designate      through-
              out the report        the operation    of railways.

                      “Please    advise this department whether or not
              this amendment should properly           come before   your de-
              partment for recommendation          in accordance    with said
              article      and if so let us have a certificate         of your
              action     in connection    therewith,    Second,  in either
              event will      you please   advfse us the amount of filing
              fee the Secretary        of State is authorized      to collect
              in connection       with the filing    of this instrument .I’

                 Article  6263 referred      to by you deals only with Articles
     of Incorporation    of railroad     corporations,    therefore,     since the
     statement   of Mr. Robert B. Hincks,        attorney  for Dallas Railway and
     Terminal Company, referred       to in your letter,      as well as the state-
     ment of the operations      of said company attached        thereto     shows
     that the Dallas Railway & Terminal Company Is not a railroad                corpor-
     ation but was evidently      incorporated      under the provisions      of
Hon. Wm. J.     Lawson,     page 2     (O-4917)


subdivision  21 of Article   1121 of the Revised   Civil  Statutes
of 1911, now subdivision    67 of Article 1302, it Is not neces-
sary that said amendment of the charter    reducing    the capital
stock of said corporation    should be submitted to this depart-
ment for examination    and approval.

              Article     3914 is    in part   as follows:

              “The Secretary of State          is authorized    and re-
     quired     to charge for the use          of the State    the fol-
     lowing     other fees:

           “Upon filing     each charter,    amendment, or sup-
     plement thereto     of a channel and dock, railroad,
     magnetic telegraph       line,   street railway or express
     corporation,    a filing      fee of Two Hundred ($200.00)
     Dollar se’*

           It is the opinion      of this department,   therefore,  that
the amount of a filing     fee the Secretary    of State is authorized
to collect   in connection    with the filing   of this amendment is
the sum of Two Hundred Dollars       ($200.001.

           We herewith return to you the file   sent to us in             con-
nection with your request   and trust that this satisfactorily               an-
swers your inquiry.

                                                 Very truly    yours

                                                 ATTORNEYGENERALOF TEXAS

                                                 By /s/ Jas. W. Bassett
                                                 Jas. W. Bassett, Assistant

APPROVEDOCT 27, 1942
/s/  Gerald C. Mann
 ATTORNEYGENERALOF TEXAS

APPROVED: OPINION COMMITTEE
BY:      BWB, CHAIRMAN

JWB:mp:wb
Encl.